Citation Nr: 0604913	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  98-04 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO) which denied service connection for the 
cause of the veteran's death.  

In August 2001 the appellant and her son testified before a 
Veterans Law Judge sitting at the RO (Travel Board hearing).  
A transcript of that hearing is of record.  In January 2001 
the Board remanded the claim for further development.  

In December 2005 the Board granted the appellant's motion to 
have this case advanced on its docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Law Judge who conducted the December 2001 Travel 
Board hearing has since retired.  In January 2006 the Board 
issued a letter to the appellant and her representative that 
informed them of this circumstance and that asked her to 
inform the Board as to whether or not she wanted to attend a 
new hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).  The 
appellant replied that she wanted to attend a hearing before 
a Veterans Law Judge sitting at the RO (Travel Board 
hearing).  

Accordingly, this claim is REMANDED for the following 
development:

Schedule the appellant for a hearing 
before a Veterans Law Judge sitting at 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

